Title: New York Assembly. Remarks on an Act Directing a Mode of Trial and Allowing of Divorces in Cases of Adultery, [28 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 28, 1787]
The house then went into the consideration of the objections of the council of revision to the divorce bill.
The said objections being read.
Col. Hamilton moved that, the bill pass into a law, notwithstanding the objections of the council.
He did not he said like the clause which had been introduced by the senate, and on which the objections of the council were founded, but he would remedy that defect, by a bill he would move for leave to bring in, for that purpose. He thought it would be extremely hard, that by reason of one small defect in the law, relief should be denied to many who are real objects of distress.
